THE WILBER CORPORATION ANNUAL REPORT ON SECURITIES AND EXCHANGE COMMISSION FORM 10-K for the Year-Ended December 31, 2009 The Annual Report on Form 10-K that follows is not part of the proxy solicitation material. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission file number: 001-31896 The Wilber Corporation (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 15-6018501 (I.R.S. Employer Identification No.) 245 Main Street, P.O. Box 430, Oneonta, NY (Address of principal executive offices) 13820 (Zip Code) 607-432-1700 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, $0.01 par value per share Name of each exchange on which registered NYSE Amex Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes [] No [ X ] Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “Large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filer []Accelerated filer [ X ]Non-accelerated filer []Smaller Reporting Company [ X ] 1-K Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of June 30, 2009, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $67.9 million, based upon the closing price as reported on the NYSE Amex [formerly the American Stock Exchange].Although directors and executive officers of the registrant were assumed to be “affiliates” for the purposes of this calculation, the classification is not to be interpreted as an admission of such status.There were no classes of non-voting common stock authorized on June 30, 2009. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock (Common Stock, $0.01 par value per share) Outstanding at March 11, 2010 10,704,145 shares Documents Incorporated by Reference Portions of the registrant’s definitive Proxy Statement for the registrant’s Annual Meeting of Shareholders to be held on April 30, 2010 are incorporated by reference. 2-K This page intentionally left blank 3-K THE WILBER CORPORATION FORM 10-K INDEX FORWARD-LOOKING STATEMENTS PART I ITEM 1: BUSINESS A. General B. Market Area C. Lending Activities i. Loan Products and Services ii. Loan Approval Procedures and Authority iii. Credit Quality Practices D. Investment Securities Activities E. Sources of Funds F. Electronic and Payment Services G. Trust and Investment Services H. Insurance Services I. Supervision and Regulation i. The Company ii. The Bank J. Competition K. Legislative and Regulatory Developments ITEM 1A: RISK FACTORS ITEM 1B: UNRESOLVED STAFF COMMENTS ITEM 2: PROPERTIES ITEM 3: LEGAL PROCEEDINGS ITEM 4: REMOVED AND RESERVED PART II ITEM 5: MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES A. Market Information; Dividends on Common Stock; and Recent Sales of Unregistered Securities B. Use of Proceeds from Registered Securities C. Purchases of Equity Securities by Issuer and Affiliated Purchasers ITEM 6: SELECTED FINANCIAL DATA ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS A. General B. Performance Overview for the Year Ended December 31, C. Financial Condition i. Comparison of Financial Condition at December 31, 2009 and December 31, 2008 4-K D. Results of Operations i. Comparison of Operating Results for the Years Ended December 31, 2009 and December 31, 2008 E. Liquidity F. Capital Resources and Dividends ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA ITEM 9: CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 9A: CONTROLS AND PROCEDURES ITEM 9B: OTHER INFORMATION PART III ITEM 10: DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE A. Directors of the Registrant B. Executive Officers of the Registrant Who Are Not Directors C. Compliance with Section 16(a) of the Exchange Act D. Code of Ethics E. Corporate Governance ITEM 11: EXECUTIVE COMPENSATION ITEM 12: SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13: CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE A. Related Transactions B. Director Independence ITEM 14: PRINCIPAL ACCOUNTING FEES AND SERVICES PART IV ITEM 15: EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 5-K Index FORWARD-LOOKING STATEMENTS When we use words or phrases like "will probably result," "we expect," "will continue," "we anticipate," "estimate," "project," "should cause," or similar expressions in this report or in any press releases, public announcements, filings with the Securities and Exchange Commission ("SEC"), or other disclosures, we are making "forward-looking statements" as described in the Private Securities Litigation Reform Act of 1995.In addition, certain information we provide, such as analysis of the adequacy of our allowance for loan losses or an analysis of the Company’s liquidity, is always based on predictions of the future.From time to time, we may also publish other forward-looking statements about anticipated financial performance, business prospects, and similar matters. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements.We want you to know that a variety of future events and uncertainties could cause our actual results and experience to differ materially from what we anticipate when we make our forward-looking statements.Factors that could cause future results to vary from current management expectations include, but are not limited to, general economic conditions, including volatility and disruption in national and international financial markets, legislative and regulatory changes, government intervention in the U.S. financial system, monetary and fiscal policies of the federal government, changes in tax policies, tax rates and regulations of federal, state and local tax authorities, changes in consumer preferences, changes in interest rates, deposit flows, cost of funds, demand for loan products, demand for financial services, competition, changes in the quality or composition of the Company’s loan and investment portfolios, changes in accounting principles, policies or guidelines, and other economic, competitive, governmental, and technological factors affecting the Company’s operations, markets, products, services and fees. Please do not rely unduly on any forward-looking statements, which are valid only as of the date made.Many factors, including those described above, could affect our financial performance and could cause our actual results or circumstances for future periods to differ materially from what we anticipate or project.We have no obligation to update any forward-looking statements to reflect future events that occur after the statements are made and we specifically disclaim such obligation. 6-K Index PART I ITEM 1: BUSINESS A.
